Title: To Alexander Hamilton from Elisha Boudinot, 26 March 1793
From: Boudinot, Elisha
To: Hamilton, Alexander



Newark [New Jersey] 26th. March 1793
Dear Sir

After passing through a fiery ordeal, I suppose you have a few moments to breathe a milder air. The part the Country in general take in your triumph over the envious and malicious, enemies to the Government as well as yourself; must convince you that the influence of these beings extend but a little way out of their own selfish narrow circle.
Mr Low has been over with me, and we have concluded to put off the meeting of the Directors till the 16th April, as then we should have a full board in all probability, and be more likely to have your attendance. In fact if you do not wish to forsake your child, it is ab[s]o[l]utely necessary for you to attend at that time. Mr Low informed Major L’Enfant, Mr. Colt and myself that Col. Ogden would make an offer at that time to deliver the water at Vrelandts point, purchase the lands necessary for the Canals for £20.000 and if he did he should be of opinion that it ought to be complied with. The Major then said he would not begin any part of his plan that was not in actual operation until then and they concluded to discharge the laborers that applied and give out that they would not be wanted till the 20th April. This will occasion a delay that I am sorry for. Mr Colt goes home and will return by the time of our meeting. He is I think every way qualified for the business and I have no doubt of its success under his management as soon as the works can be set in motion. He is very much pleased with Peirce & Marshall and they with him, and harmony is fully restored. Do not let these pompous, high minded, would be King’s, though under the false garb of republicans—draw your attention from this great object—but look forward to those tranquil days when this child will be an Hercules, and you settled on the beautiful and peaceful banks of the Passaic, enjoying the fruits of your labor.
I am with respect   Dr. Sir   Yours sincerely

Elisha Boudinot

